Citation Nr: 0535027	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of burns 
to the back and the neck.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
concussion.

3.  Entitlement to service connection for bilateral leg 
shrapnel wounds manifested by scars.  

4.  Entitlement to a compensable rating for a superficial 
scar of the middle third of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to December 1945.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In May 2005, the veteran testified at a 
hearing conducted at the Las Vegas, Nevada RO before the 
undersigned.  In December 2005, the Board granted the 
appellant's motion to advance his appeal on the docket.

In a November 2004 memorandum to the RO, the veteran's 
accredited service representative raised the matter of 
entitlement to service connection for "ulcers on both of his 
legs."  (An appeal concerning entitlement to service 
connection for bilateral leg "scars" is presently before 
the Board on appeal.)  The new claim has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate development and adjudication.

The Board also notes that the veteran perfected an appeal 
regarding whether new and material evidence had been received 
to reopen a claim for service connection for a heart 
condition.  However, in a November 2004 signed statement, the 
veteran expressly requested that the RO "drop" this issue.  
As such, the Board considers the veteran's statement a 
written withdrawal of his appeal of the claim regarding 
whether new and material evidence was submitted to reopen the 
claim for service connection for a heart condition.  
Nevertheless, during his May 2005 Board hearing, the veteran 
offered testimony as to that claim.  Thus, it may be that, by 
his testimony, the veteran seeks to reopen the previously 
denied claim for service connection for a heart condition.  
The matter is referred to the RO for appropriate 
clarification and consideration. 


FINDINGS OF FACT

1.  An unappealed October 1949 rating decision denied service 
connection for burn residuals of the back and the neck; the 
veteran was notified of the RO's action and his appellate 
rights.  An unappealed August 1988 rating decision denied 
service connection for burn residuals to the neck and the 
back; the RO notified the veteran of the action taken on his 
claim and his appellate rights; in an unappealed August 1996 
decision, the RO declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for burn residuals, based on a finding that the 
disorder was not shown to be manifested at the time of the 
last VA examination (which, at that time, was conducted in 
June 1947).  

2.  Evidence added to the record since the August 1996 RO 
decision does not tend to relate to an unestablished fact 
necessary to substantiate the claim; does not tend to show 
that the veteran has a disorder manifested by burn residuals 
to either his back or his neck; and considered by itself or 
together with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  An unappealed rating decision in August 1988 denied 
service connection for concussion residuals, based on a 
finding that the disorder was not shown to be manifested at 
the time of the last VA examination (which, at that time, was 
conducted in June 1947).  The veteran was notified of the 
RO's action and his appellate rights.  

4.  Evidence added to the record since the August 1988 RO 
decision does not tend to relate to an unestablished fact 
necessary to substantiate the claim; does not tend to show 
that the veteran has a disorder manifested by concussion 
residuals; and considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

5.  The objective medical evidence of record preponderates 
against a finding that bilateral leg shrapnel wounds 
manifested by scars were manifested in service, and are not 
currently shown.

6.  The objective medical evidence of record demonstrates 
that the veteran's service-connected superficial scar in the 
middle part of his left forearm is not deep, measures less 
than 2 square centimeters in area, is not tender or painful 
on examination, and causes no limitation of function.


CONCLUSIONS OF LAW

1.  The October 1949 rating decision that denied service 
connection for burn residuals to the neck and back is final; 
and evidence received since the August 1996 RO decision 
declining to find that new and material evidence was 
submitted to reopen the claim for service connection for burn 
residuals to the back and the neck is not new and material, 
and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The August 1988 RO decision that denied service 
connection for concussion residuals is final; and new and 
material has not been submitted to reopen the claim for 
service connection for concussion residuals.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Bilateral leg shrapnel wounds manifested by scars were 
not incurred during the veteran's period of active military 
service.  38 U.S.C.A. § 1110,  5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  The schedular criteria for a compensable rating for the 
veteran's superficial scar of the middle third of the left 
forearm is not warranted.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.118, Diagnostic Codes (Codes) 7801-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.

The veteran was notified why the claims were denied in the 
September 2003 rating decision and in a January 2004 
statement of the case (SOC).  A July 2003 letter (before the 
decision appealed), while not specifically mentioning 
"VCAA," informed the veteran what evidence was needed to 
establish service connection (to include appropriate language 
concerning the instant new and material evidence issues), and 
of his and VA's respective responsibilities in claims 
development.  The letter also informed the veteran that to 
establish an increased rating for a service-connected 
disability, the evidence must show that the condition had 
gotten worse.  While the letter advised the veteran that he 
should submit additional evidence in support of his claim 
within 30 days, it also advised him that evidence received 
within a year would be considered.  Everything received to 
date has been accepted for the record, and considered.

As to notice content (and specifically that he should submit 
everything pertinent), the July 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what the veteran should 
submit).  As noted, notice regarding the increased rating 
claim was also included.  The SOC advised him of the revised 
38 C.F.R. § 3.156 (effective August 29, 2001) and of 
pertinent provisions of the VCAA.  At page four of the SOC, 
he was requested to provide "any evidence in [his] possession 
that pertains" to the claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Additional notice of the VCAA was 
also provided the veteran as part of a November 2004 letter.  
Furthermore, all those notice documents should be evaluated 
in the context of the prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and available 
private medical records.  The veteran has not identified any 
pertinent records outstanding.  An attempt to obtain medical 
records from the Social Security Administration (SSA) proved 
unsuccessful as his folder was apparently destroyed.  See 
December 2004 response from SSA.  Notably, in a petition to 
reopen, the duty to assist by arranging for an examination or 
obtaining a medical opinion does not attach until the claim 
is reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The 
veteran has been advised of the revisions in the criteria for 
rating skin disorders, effective on August 30, 2002.  See 
January 2004 SOC.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

The service medical records show that the report of medical 
examination at service enlistment in November 1942 made no 
mention of complaints, findings, or diagnoses of any of the 
disorders currently being addressed.  A May 1945 medical 
history record shows complaints of leg sores.  Small ulcers 
on the legs (described as "ecthymatous eruptions") were 
observed on examination.  On the December 1945 separation 
examination, evaluation, as in November 1942, was also 
normal.

Post service, on June 1947 VA examination, permanent marks 
and scars were reported, in pertinent part, in the area of 
the veteran's left arm (scar) and back (burn scar).  The 
veteran also provided a history of incurring a "blast 
concussion" inservice, which caused severe attacks of 
headaches.  Examination showed a small superficial scar of 
the ulnar aspect of the middle third portion of the left 
forearm.  The scar was described as being non-adherent, non-
contracted, asymptomatic, and non-disabling.  Range of motion 
of the forearm and fingers was complete.  A brownish 
pigmentation of a wide area of the lumbar region was 
observed, but the examiner reported that no scars were noted 
on the veteran's back.  In pertinent part, the diagnoses were 
residuals of shrapnel wound of the left forearm manifested by 
asymptomatic and non-disabling scar, and no residuals of 
burns found at this time.  

A June 1949 private examination report includes a history 
provided by the veteran of concussion and phosphorous burns 
to back in 1945.  Neither disorder was diagnosed at that 
time.  

An October 1949 rating decision granted service connection 
for a superficial scar on the middle third of the left 
forearm.  A zero percent rating was assigned.  The zero 
percent evaluation has since remained in effect.  At that 
time, the RO also denied service connection for burn 
residuals to the back and neck.  The veteran was notified of 
the RO's action and his appellate rights but did not appeal 
the determination.

An unappealed August 1988 rating decision denied service 
connection for burn residuals to the back and the neck, and 
for concussion residuals.  The RO found that neither of the 
claimed disorders was found on the last VA examination (June 
1947).  

An unappealed August 1996 rating decision declined to find 
that new and material evidence was received to reopen the 
claim for service connection for burn residuals to the back 
and neck.  As was the case in August 1988, the RO found that 
the claimed disorder was not found on the last VA examination 
(June 1947).  

In June 2003, the veteran submitted a claim for an increased 
rating for his service-connected left arm shrapnel wound 
residuals, and for service connection for bilateral leg 
scars.  He also sought to reopen his previously denied claims 
regarding entitlement to service connection for burns on the 
"back" [neck] and for concussion residuals.  

According to a September 2003 VA scars examination report, 
the veteran incurred a shrapnel injury in the form of a 
laceration to his left forearm during his military service.  
He denied having current symptoms.  Examination showed that 
the scar was located on the ventral aspect of the middle 
portion of the left forearm.  The size of the scar was 
reported as being 2 centimeters (cm.), horizontally, and 
"thread-like," in width.  No adherence to underlying tissue 
was shown.  Skin was noted to be of regular texture and 
stable.  No elevation or depression was noted.  The scar was 
described as being superficial, with no keloid formation.  
The scar was noted to be poorly visible, with the pigment 
described as being slightly decreased.  The examiner also 
noted that there was no induration, limitation (of motion), 
or disfigurement.  The diagnosis was status post shrapnel 
injury to the left forearm with minimal residual scar 
formation.  

A June 2003 rating decision declined to reopen the claims 
seeking service connection for burn residuals of the back and 
neck and for concussion residuals.  The veteran subsequently 
perfected an appeal concerning both of these claims.  

A February 2005 VA scars examination report reflects a scar 
on the volar aspect of the left wrist, measuring 3 cm. in 
length and .5 cm. in width.  No other scars were identified.  
The Board parenthetically observes that this scar appears to 
be different than the veteran's service-connected scar, 
located on the middle portion of his left forearm.  
Regardless, examination showed that the scar was not painful, 
and that it did not adhere to the underlying tissue.  The 
scar was shiny and stable.  Neither elevation nor depression 
was noted.  It was described as superficial.  No evidence of 
either inflammation, edema, or keloid formation was reported.  
Nor was the scar noted to be discolored.  No limitation of 
motion was caused by the scar.  It was not noted to be 
disfiguring.  The diagnoses were eschar, left wrist due to 
shrapnel wound in 1944, and chronic ulceration of the lower 
legs.  

A February 2005 VA neurologic examination report indicates 
that the veteran's physical examination showed neither 
migraine headaches, evidence of tics or paramyoclonus 
complex, or of chorea or choreiform disorders.  

Numerous VA medical records on file, dated from 1997 to 2005, 
make no mention of the veteran having been either treated 
for, complained of, or diagnosed as having any of his 
currently claimed disorders.  

During his May 2005 hearing before the undersigned, the 
veteran testified that his claimed bilateral leg scar 
disorder was caused by a phosphorus bomb exploding near him.  
He added that he was knocked unconscious by the explosion, 
and that he was treated by a corpsman at a field hospital.  
He added that he had been treated for leg "sores" at a VA 
hospital after his service separation.  He stated that he was 
treated for "sores," not "scars." He also testified that 
there was presently no evidence of burn residuals on his 
neck.  He did not provide testimony concerning his service-
connected left arm scar residuals.  

Legal Criteria and Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the August 1988 and April 1996 
decisions that were the last final adjudication that 
disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) which define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claims was filed in June 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected left forearm scar, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (before the instant appeal was initiated).  

The veteran's service-connected superficial scar of the 
middle third of the left forearm has been rated under Code 
7805.  Code 7805 provides that scars may be rated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118.

Under the criteria effective August 30, 2002, consideration 
must be given to Codes: 7801 (for scars -- not on head , 
face, or neck -- that are deep and cause limited motion, 
ranging from 10 to 40 percent, with 10 percent warranted if 
the area exceeds 6 square inches or 39 sq. cms.); 7802 (for 
superficial scars that do not cause limited motion, 10 
percent if the area exceeds 144 sq. inches or 929 sq. cms); 
7803 (10 percent for scars that are superficial, unstable); 
and 7804 (10 percent for scars that are superficial, painful 
on examination).

38 C.F.R. § 4.31 directs that where the Rating Schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

Analysis

Whether New and Material Evidence Was Received To Reopen the 
Claim for Service Connection for Burn Residuals to the Back 
and the Neck

Service connection for burn residuals of the back and the 
neck was previously denied by the RO in October 1949 and in 
August 1988.  In August 1996, the RO declined to find that 
new and material evidence was submitted to reopen the claim 
for service connection for burn residuals to the back and 
neck, based on a finding that there was no evidence that the 
veteran had such a disorder at the time of his, at the time, 
most recent examination in June 1947.  The veteran was 
notified of the RO's action and his appellate rights and did 
not perfect an appeal as to the determination.  The August 
1996 decision is final.  38 U.S.C.A. § 7105.  For additional 
evidence to be new and material, to raise a reasonable 
possibility of substantiating the claim, and to relate to an 
unestablished fact necessary to substantiate the claim in 
this scenario, it would have to tend (by itself or together 
with evidence previously of record) to show that the veteran 
has burn residuals of either the back or the neck which are 
related to his service.

The additional medical evidence received since the August 
1996 rating decision makes no mention of the veteran's back 
or neck (or the presence of burn residuals in either area).  
Notably, on VA scar examinations conducted in September 2003 
and February 2005, no such residuals were diagnosed.  Also, 
numerous postservice VA medical records, dated from 1997 to 
2005, make no mention of such a disorder.  

No medical evidence received since August 1996 addresses the 
matter at hand, i.e., whether the veteran has burn residuals 
of either the back or the neck, and, if so, whether such 
disorder is related to his service.  Here, as was the case at 
time of the RO's April 1996 decision, the medical evidence 
fails to demonstrate that the veteran has burn residuals of 
the neck or back, as a result of active military service.

Consequently, the Board finds that the additional evidence 
received since the April 1996 RO decision regarding the claim 
for service connection for burn residuals of the neck or back 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  As the evidence received since the April 1996 RO 
decision to deny service connection for burn residuals of the 
neck or back is not new and material, it follows that the 
claim for service connection for burn residuals of the neck 
or back may not be reopened.

Whether New and Material Evidence Was Submitted To Reopen The 
Claim For Service Connection For Concussion Residuals

The August 1988 rating decision denied service connection for 
concussion residuals on the basis that such disability was 
not shown at the time of the last VA examination (in June 
1947).  The veteran was notified of the RO's action and his 
appellate rights and did not appeal the determination.  That 
decision is final.  38 U.S.C.A. § 7105.  For evidence to be 
new and material in this matter, it would have to tend to 
show that the veteran has concussion residuals which are so 
related to his service.  The additional evidence received 
since the August 1988 rating decision does not tend to show 
these facts.  In fact, the medical evidence added to the 
record since August 1988 does not even include a diagnosis of 
concussion residuals.  Of note, the report of a February 2005 
VA neurologic examination showed neither findings of migraine 
headaches, evidence of tics or paramyoclonus complex, or of 
chorea or choreiform disorders.  Thus, the additional 
evidence received does not bear directly on the matter at 
hand, is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and is not 
material.  Hence, the petition to reopen the claim must be 
denied.

Here, as was the case at time of the RO's August 1988 
decision, the medical evidence fails to demonstrate that the 
veteran has concussion residuals as a result of active 
military service.

Consequently, the Board finds that the additional evidence 
received since the August 1988 RO decision regarding the 
claim for service connection for concussion residuals does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  As the evidence received since the August 1988 RO 
decision to deny service connection for concussion residuals 
is not new and material, it follows that the claim for 
service connection for concussion residuals may not be 
reopened

Service Connection For Bilateral Leg Shrapnel Wounds 
Manifested by Scars

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has residuals of bilateral shrapnel wounds 
manifested by scars.  In the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Hickson, supra.

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  See letters of July 2003 and November 2004.  While 
he alleges he has such a disability as a result of being near 
a phosphorus bomb which exploded, he has not submitted any 
objective medical evidence of a current diagnosis of such 
disability.  See Degmetich, Brammer, Rabideau, supra.   

The Board acknowledges that the veteran has been awarded the 
Purple Heart medal with gold star, and we are very grateful 
for his service to his country.  However, review of the 
complete postservice medical evidence (to include VA 
examinations afforded the veteran in 1947, 2003, and 2005, 
together with review of numerous VA outpatient treatment 
records dated from 1997 to 2005) fails to demonstrate that 
the veteran currently has bilateral leg scars.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  Here, the appellant has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the appellant has a bilateral leg disorder 
(caused by shrapnel wounds and manifested by scars) related 
to service or any incident thereof.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bilateral leg disorder (caused by shrapnel wounds and 
manifested by scars) must be denied.

Increased Rating for Superficial Scar of the Middle Third of 
the Left Forearm

The veteran's left forearm scar has been determined by VA to 
have resulted from a shell fragment wound.  See October 1949 
RO rating decision.  The record does not show that the scar 
limits function in any way, consequently, a compensable 
rating under Code 7805 (and a specific code for rating 
identified functional impairment) is not warranted.  The 
veteran's left forearm scar has been described as superficial 
(not deep) and not limiting motion.  So a compensable rating 
under Code 7801 is not warranted.  It is far smaller than 
exceeding 929 square cms. in area, so a compensable rating 
under Code 7802 is not warranted.  It is stable (not 
unstable), so a compensable rating under Code 7803 is not 
warranted.  And, as previously noted, it is not painful.  So 
a compensable rating under Code 7804 is not warranted.

In short the findings pertaining to the veteran's left 
forearm scar do not meet or approximate any of the applicable 
criteria for consideration in rating the disability.  Hence, 
a compensable rating is not warranted.

Thus, the competent and objective medical evidence 
preponderates against a finding that a compensable rating is 
warranted for the veteran's service-connected left forearm 
scar disability.  See 38 U.S.C.A. § 5107 (old and new 
version).










ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of burns to the back and the 
neck is denied.  

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of a concussion is denied.  

Service connection for bilateral leg shrapnel wounds 
manifested by scars is denied.

A compensable rating for a superficial scar of the middle 
third of the left forearm is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


